[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________           FILED
                                              U.S. COURT OF APPEALS
                           No. 10-15273         ELEVENTH CIRCUIT
                                                    JUNE 30, 2011
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

                       Agency No. A088-399-204

YULIA TITOVA,


                                                                Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (June 30, 2011)

Before CARNES, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
       Yulia Titova, through counsel, petitions for review of the Board of

Immigration Appeals’ decision denying her motion to reopen her removal

proceedings. The BIA had previously affirmed the Immigration Judge’s order

dismissing Titova’s application for asylum and withholding of removal under the

Immigration and Nationality Act, and relief under the United Nations Convention

Against Torture. See INA §§ 208, 241, 8 U.S.C. §§ 1158, 1231; 8 C.F.R.

§ 208.16(c).

       Titova contends that the BIA abused its discretion in denying her motion to

reopen by failing to consider: (1) the country conditions in Russia when it

determined that the evidence submitted with her motion to reopen was previously

available and did not corroborate her claims that she had been kidnapped and

tortured because of her stepfather’s political activities; (2) evidence that she had

been kidnapped and assaulted by Russian officials as a result of her stepfather’s

political affiliations; and (3) the equities weighing in favor of granting her motion

to reopen, such as her compliance with immigration law, her lengthy residence in

the United States, her significant relationships within the United States, and the

abuse she suffered in Russia.1


       1
        Because Titova did not file a petition for review of the BIA’s order affirming the IJ’s
denial of relief, we lack jurisdiction to review Titova’s claim to the extent that she argues that the
IJ and BIA erred in evaluating her initial petition for asylum. See Dakane v. U.S. Att’y Gen., 399

                                                  2
                                          I.

       We review the BIA’s denial of a motion to reopen only for an abuse of

discretion. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). The

BIA abuses its discretion when its decision is arbitrary or capricious. Id. A

motion to reopen may be granted only if the alien presents to the BIA new

evidence that is material and could not have been discovered or presented at the

removal hearing. 8 C.F.R. § 1003.2(c)(1). “An alien who attempts to show that

the evidence is material bears a heavy burden and must present evidence that

demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256–57

(11th Cir. 2009). Evidence is “new” if it “was unavailable or could not have been

presented at [the applicant’s initial removal] hearing.” Verano-Velasco v. U.S.

Att’y Gen., 456 F.3d 1372, 1377 (11th Cir. 2006).

       The BIA did not abuse its discretion by denying Titova’s motion to reopen

her removal proceedings because none of the evidence she submitted with her

motion corroborated her claim that her stepfather was politically active and that

she was persecuted based on his political associations. Although Titova submitted

evidence that her stepfather was to be extradited to Russia following his arrest on


F.3d 1269, 1272 & n.3 (11th Cir. 2005).

                                          3
smuggling charges in Germany and that the Russian government, in general, has

falsely charged political figures with similar crimes, such evidence did not show

that the charges against her stepfather were politically motivated.

       The BIA did not err by failing to consider country conditions because it

reasonably concluded that Titova’s additional evidence concerning corruption in

Russia was substantially similar to evidence that she had previously submitted

with her application for asylum. She has failed to explain how this evidence

“would likely change the result in the case.” Jiang, 568 F.3d at 1256–57.

       Although Titova submitted medical records indicating that she was treated

at a Russian hospital following a kidnapping and assault, which resulted in a

miscarriage, the BIA did not abuse its discretion in concluding that those medical

records were not previously unavailable. Furthermore, Titova’s medical records

failed to corroborate her claim that she was kidnapped and assaulted by Russian

officials as a result of her stepfather’s political activities.

       Titova further argues that the BIA erred in denying her motion to reopen

because it failed to consider the equities that weighed in favor of granting her

motion. Because the BIA concluded that Titova had failed to submit material

evidence that was previously unavailable and was likely to affect the result of her




                                             4
application for asylum, the Board was not required to balance the equities to

determine whether she was entitled to discretionary relief.

      PETITION DENIED.




                                         5